--------------------------------------------------------------------------------



PROMISSORY NOTE


$6,000,000.00
Memphis, Tennessee
April 22nd, 2010



FOR VALUE RECEIVED, on or before July 1st, 2010, the undersigned Maker (“Maker”)
promises to pay to the order of AXIS Technologies Group, Inc. ("Holder"), at its
office at 2055 South Folsom Street, Lincoln, Nebraska 68522, or at such other
place as Holder may from time to time designate, the principal sum of SIX
MILLION and No/100 Dollars ($6,000,000.00).


If default occurs in the payment of any outstanding balance of the sum evidenced
hereby within thirty (30) days of written notice from the Holder to Maker that
such sum is due and payable, the Holder’s sole remedy shall be to exercise its
rights under that certain Stock Pledge and Security Agreement of even date
herewith (“Pledge Agreement”).  This Note is secured by 163,192,720 shares of
Holder’s common stock (the “ATG Stock”) as set forth in said Pledge Agreement.


This Note may be prepaid in part or in full at any time.  After any payment or
satisfaction of debt hereunder, whether from performance by Maker in its efforts
to increase the sales of Holder or as otherwise mutually agreed between Maker
and Holder, Holder shall release from the lien of the Pledge Agreement at such
time as Maker request the equivalent number of shares of ATG Stock on a prorated
basis as are represented by the sums so paid or deemed satisfied using 4 cents
per share as the release price.


The undersigned expressly waives presentment for payment, demand, protest,
notice of dishonor, notice of protest and notice of non-payment of this Note and
further waives all benefit of valuation, appraisement and exemption laws, and
agrees that this Note, or any payment here­under, may be extended from time to
time without in any way affecting the liability of the undersigned.


In the event this Note is placed in the hands of an attorney for protection of
the security, or if Holder incurs any costs incident to the protection of the
security, Maker agrees to pay on demand a reasonable attorney's fee.


This Note shall be construed and enforceable in accordance with the laws of the
state of Tennessee, in which state such indebtedness is incurred, and in which
this Note is made and delivered.





 
DHAB, LLC, a Tennessee limited liability company
         
By: /S/ J. Kevin Adams
 
Name:  J. Kevin Adams
 
Title: CEO

 
 

--------------------------------------------------------------------------------